         Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 1 of 8



                                    STATEMENT OF FACTS

       I, Riley Palmertree, a Special Agent with the Federal Bureau of Investigation, Washington,

D.C. Field Office, Washington, D.C. (hereinafter known as the “affiant”) being duly sworn,

deposes and states as follows:

                                        INTRODUCTION

       1.      I am “an investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in 18 U.S.C. § 2516.

       2.      I am currently assigned to the FBI Washington Field Office (“WFO”) in

Washington, D.C. I work on the Violent Crimes Task Force Squad CR-2, which focuses on the

Washington, D.C. metropolitan area. I have investigated violent crimes since approximately

October 2017. As part of my duties, I have investigated assaults, bank robberies, carjackings,

kidnappings, fugitive cases, firearms offenses, and other crimes of violence.

       3.      The facts and information contained in this affidavit are based upon my training

and experience, participation in investigations, personal knowledge and observations during the

course of this investigation, as well as the observations of other agents and police officers involved

in this investigation. All observations not personally made by me were relayed to me by the

individuals who made them or are based on my review of records, documents, and other physical

evidence obtained during the course of this investigation. Because this affidavit is being submitted

for the limited purpose of securing a criminal complaint, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause for the issuance of a criminal complaint and arrest warrant.



                                                  1
         Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 2 of 8



                                      PROBABLE CAUSE

                              September 15, 2019, Armed Robbery

       4.      On September 15, 2019, at approximately 8:53 PM, members of MPD received a

call for sounds of gunshots via ShotSpotter in the area of 4525 Benning Road SE Washington,

D.C. MPD canvased the area and recovered five shell casings in the rear alley of 4528 Benning

Road SE, Washington, D.C, and the sidewalk across from 4525 Benning Road SE, Washington,

D.C. Law enforcement subsequently obtained high resolution video footage from the area

shopping center that captured the offense.

       5.      The video footage shows Suspect 1 (later identified as HENRY KERNEY) and

Suspect 2 (later identified as RAMONE ONEAL), robbing Victim 1 (later identified as E.B.).

Specifically, video surveillance captures KERNEY and ONEAL standing together. ONEAL

waves his hand in the air. E.B. approaches, stands for a moment, and walks with ONEAL under a

small walkway under the awning of the Benco Shopping Center, outside of Ken’s Beauty.

KERNEY joins ONEAL and E.B. ONEAL is then observed counting currency. E.B. then removes

a clear plastic bag from a satchel. ONEAL takes the plastic bag, the contents of which are suspected

to be marijuana, and places his nose to the opening of the plastic bag. ONEAL then hands the bag

containing the suspected marijuana back to E.B.. KERNEY, who is standing approximately two

to three feet from ONEAL and E.B., removes a gun from his waistband and holds the gun to E.B.’s

head. ONEAL then restrains E.B. by placing E.B. in a chokehold as KERNEY searches E.B.’s

pockets. Video surveillance then captures KERNEY and ONEAL picking up items from the

ground that were removed from E.B.’s person. KERNEY and ONEAL stow these items in their

pockets and waist bands.




                                                 2
         Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 3 of 8



       6.      KERNEY and ONEAL then walk south along Benning Road SE, while E.B. walks

north along Benning Road SE. KERNEY then appears to fire a gun in the direction of E.B. E.B.

ducks and runs. KERNEY, ONEAL, and E.B. then flee.

       7.      Five shell casings were subsequently recovered in the area where the shooting had

occurred.

       8.      Your affiant is aware that the Supreme Court has held that “to satisfy the [Hobbs]

Act’s commerce element, it is enough that a defendant knowingly stole or attempted to steal drugs

or drug proceeds, for, as a matter of law, the market for illegal drugs is ‘commerce over which the

United States has jurisdiction.’” Taylor v. United States, 136 S. Ct. 2074, 2081 (2016). Because

the surveillance video shows KERNEY and ONEAL knowingly stealing or attempting to steal

drugs or drug proceeds, your affiant believes that their actions satisfy the commerce element.

                     September 18, 2019, Assault with a Dangerous Weapon

       9.      On September 18, 2019, at approximately 9:58 AM, MPD received calls reporting

the sounds of gunshots in the 4800 block of Texas Avenue SE Washington, D.C. ShotSpotter

alerted to seven rounds on September 18, 2019 at 9:58 AM. Minutes later, E.B. arrived at the fire

station located at 50 49th St NE Washington, D.C. (D.C. Fire Department Engine 30) with a

gunshot wound. MPD responded to the fire station, at which time E.B. was in an ambulance being

transported to Prince George’s County Hospital. Law enforcement subsequently obtained high

resolution video footage capturing KERNEY, ONEAL, and E.B. in and around the area of the

Benco Shopping Center just before the shooting.

       10.     Specifically, surveillance video showed KERNEY and ONEAL arrive at Benco

Shopping Center, 4520 Benning Road SE Washington, D.C., on foot approximately eight minutes

before E.B. was shot.



                                                3
         Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 4 of 8



       11.     KERNEY and ONEAL then run across Benning Road SE to the VALERO service

station near the 4800 block of Texas Avenue SE Washington. More specifically, KERNEY

appears to enter the VALERO, while ONEAL appears to walk to a tree in the vacant area adjacent

to the VALERO at the corner of East Capitol St SE and Texas Ave SE.

       12.     KERNEY and ONEAL then get into a black NISSAN ALTIMA with a sunroof and

heavy tint parked at the VALERO service station. KERNEY is seated in the driver seat and

ONEAL is seated in the front passenger seat. The ALTIMA then drives onto Benning Road SE

and into the alley adjacent to Benco Shopping Center. KERNEY, with a mask and/or hoodie

drawn tight, and ONEAL with a mask pulled over his head, are then seen in surveillance on foot

on the opposite end of the alley that runs the length of and along the rear of the Benco Shopping

Center (the East Capitol Street end).

       13.     Simultaneously, E.B. can be observed running across the Benco Shopping Center

parking lot and eventually back across Benning Road SE to the vicinity of the VALERO service

station. E.B. then disappears into the tree line behind VALERO service station. This tree line

looks to be the rear of 4815 Texas Avenue SE Washington, D.C. KERNEY and ONEAL then

walk out of frame and are seen approximately one minute later on the same camera removing their

masks and running back into the alley that runs the length of and along the rear of the Benco

Shopping Center. The ALTIMA is then seen in surveillance video driving west on East Capitol St

SE before making a U-turn, driving east on East Capitol St SE, and taking a right onto Benning

Road SE. The ALTIMA then turns onto Texas Ave SE. Surveillance captures apparent bystanders

flee and birds on a power line take flight. Moments later, the ALTIMA is captured in surveillance

exiting Texas Ave SE, taking a right onto Benning Road SE, and driving out of view of the Benco

Shopping Center cameras. Surveillance video revealed the ALTIMA to have VA tag UWG7388



                                               4
         Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 5 of 8



affixed to the rear, which is an expired tag that was once registered to KERNEY’s father, HENRY

BEALE.

       14.    On September 30, 2019, your affiant observed a black NISSAN ALTIMA with a

sunroof and heavy tint consistent with the ALTIMA, but displaying VA tag UMP9372 parked in

front of KERNEY’s residence. Surveillance stills captured on October 3, 2019, show two

individuals with physical traits consistent with KERNEY and ONEAL interacting with the

ALTIMA at the Benco Shopping Center.

       15.    On September 23, 2019, your affiant received the Benco Shopping Center

surveillance video that captured the aforementioned September 15, 2019 offense. Based on the

high resolution video, MPD was able to make a preliminary identification of Suspect 2 as

RAMONE ONEAL. MPD was also able to make a preliminary identification of Suspect 1 as

HENRY KERNEY.

       16.    On October 2, 2019, your affiant contacted W-1 telephonically and advised W-1

that your affiant would be sending an email with various unidentified screen grabs. Your affiant

requested that W-1 contact your affiant telephonically after viewing the images. W-1 complied.

Your affiant asked W-1 whether IT recognized anyone in the stills. W-1 replied that IT recognized

HENRY KERNEY in surveillance stills from September 15, 2019 and that IT was “pretty sure it

was him.” Regarding a surveillance still from September 18, 2019, IT responded that the

individual in the still “had the same body type” as KERNEY. W-1 has known KERNEY since

approximately July 2019. W-1 has interacted with KERNEY in person on numerous occasions.

W-1 has also visited KERNEY’s home.

       17.    On October 3, 2019, your affiant met with W-2, an individual who has known

ONEAL for approximately four months. W-2 was shown video footage from the September 15,



                                               5
         Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 6 of 8



2019, incident and stated that IT recognized Suspect-2 in the video as RAMONE ONEAL. When

asked about how confident W-2 was that ONEAL was the person in the video, W-2 stated that IT

was “100% certain.” W-2 stated that IT interacted with ONEAL multiple times a week and

recognized ONEAL by his body and facial features.          W-2 was then shown footage from

aforementioned September 18, 2019 incident. W-2 reviewed the video and advised that IT was

“100% certain” that the individual in a white shirt and green pants was ONEAL. W-2 further

advised that it had interacted with ONEAL at ONEAL’s home on September 18, 2019 and IT noted

that ONEAL was wearing the same clothing in the video as ONEAL was wearing when IT

interacted with ONEAL that day. W-2 stated that IT recognized ONEAL based on ONEAL’s

build and physical appearance.

       18.     KERNEY and ONEAL have both previously been convicted of offenses punishable

by more than one year of imprisonment. Specifically, KERNEY was convicted of Carrying a

Pistol Without a License in D.C. Superior Court Case No. 2016 CF2 10772. KERNEY was also

convicted of Carrying a Pistol Without a License in D.C. Superior Court Case No. 2017 CF2 1693.

ONEAL was convicted of Felony Assault on a Police Officer and Possession of a Firearm During

a Crime of Violence (Offense Committed During Release) in D.C. Superior Court Case No. 2014

CF3 3344.

       19.     Based on my training and experience, KERNEY would have been advised of the

maximum statutory penalty for his prior Superior Court convictions during his plea colloquies.

ONEAL was sentenced to 60 months of incarceration for his prior conviction and was therefore

aware of the statutory penalty for his prior conviction.




                                                 6
         Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 7 of 8



                         Execution of Search Warrants: October 9, 2019

       20.     On October 9, 2019, law enforcement executed a search warrant at ONEAL’s

residence in Washington, D.C. During the search, law enforcement recovered a Glock 17, 9mm,

serial number BDKK607. The firearm was loaded with five rounds in the magazine and one round

in the chamber. The firearm was recovered from a dresser in the bedroom that appeared to be

occupied by ONEAL. The firearm and ammunition seized at ONEAL’s residence traveled in

interstate commerce. ONEAL was present at the residence when law enforcement made entry to

execute the search warrant.

       21.     On October 9, 2019, law enforcement executed a search warrant at KERNEY’s

residence in Greenbelt, MD. During the search, law enforcement recovered a Glock 23, serial

number AAKT660, 40 caliber firearm. The firearm was loaded with 7 rounds in the magazine and

one round in the chamber. The firearm was recovered from a closet in the hallway outside of

KERNEY’s bedroom.        The firearm and ammunition seized at KERNEY’s residence traveled in

interstate commerce. KERNEY was present at the residence when law enforcement made entry

to execute the search warrant.

       22.     Your affiant is aware that no firearms or ammunition are manufactured in the

District of Columbia; accordingly, the firearms described above that were possessed in the District

of Columbia necessarily traveled in interstate commerce.

       23.     Based on the above listed information, it is your Affiant’s belief that there is

probable cause RAMONE ONEAL and HENRY KERNEY did violate 18 U.S.C. § 1951(a)

(Interference with Interstate Commerce) and 18 U.S.C. § 922(g)(1) (Unlawful Possession of a

Firearm and Ammunition by a Person Convicted of a Crime Punishable by Imprisonment for a

Term Exceeding One Year).



                                                7
       Case 1:19-mj-00257-DAR Document 1-1 Filed 10/09/19 Page 8 of 8



      I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

                                            ___________________________________
                                            RILEY PALMERTREE, Special Agent
                                            FEDERAL BUREAU OF INVESTIGATION


SWORN AND SUBSCRIBED BEFORE ME ON THE ________ DAY OF OCTOBER, 2019.



                                            ___________________________________
                                            DEBORAH A. ROBINSON
                                            U.S. MAGISTRATE JUDGE
                                            FOR THE DISTRICT OF COLUMBIA




                                               8
